         Case 1:20-cv-00181-BLW Document 13 Filed 10/09/20 Page 1 of 4




                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO



 ZEYAD T. ALKARAWI,
                                               Case No. 1:20-cv-00181-BLW
                      Plaintiff,
                                               SUCCESSIVE REVIEW ORDER BY
        v.                                     SCREENING JUDGE

 CORIZON MEDICAL,

                      Defendant.


       Plaintiff Zeyad T. Alkarawi is a prisoner proceeding pro se and in forma pauperis

in this civil rights action. The Court previously reviewed Plaintiff’s complaint pursuant to

28 U.S.C. §§ 1915 and 1915A, determined that it failed to state a claim upon which relief

could be granted, and allowed Plaintiff an opportunity to amend. See Initial Review

Order, Dkt. 10. Plaintiff has now filed an Amended Complaint. Dkt. 12.

       The Court retains its screening authority pursuant to 28 U.S.C. §§ 1915(e)(2) and

1915A(b). Having reviewed the Amended Complaint, the Court concludes that Plaintiff

has failed to remedy the deficiencies in his initial Complaint, and the Court will dismiss

this case pursuant to 28 U.S.C. §§ 1915 and 1915A.

1.     Screening Requirement

       As explained in the Initial Review Order, the Court must dismiss a prisoner or in

forma pauperis complaint—or any portion thereof—that states a frivolous or malicious




SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 1
         Case 1:20-cv-00181-BLW Document 13 Filed 10/09/20 Page 2 of 4




claim, fails to state a claim upon which relief may be granted, or seeks monetary relief

from a defendant who is immune from such relief. 28 U.S.C. §§ 1915(d)(2) & 1915A(b).

2.     Pleading Standard

       A complaint must contain “a short and plain statement of the claim showing that

the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). A complaint fails to state a claim

for relief under Rule 8 if the factual assertions in the complaint, taken as true, are

insufficient for the reviewing court plausibly “to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009). “[D]etailed factual allegations” are not required, but a plaintiff must offer “more

than ... unadorned, the-defendant-unlawfully-harmed-me accusation[s].” Id. (internal

quotation marks omitted). If the facts pleaded are “merely consistent with a defendant’s

liability,” or if there is an “obvious alternative explanation” that would not result in

liability, the complaint has not stated a claim for relief that is plausible on its face. Id. at

678, 682 (internal quotation marks omitted). And, a court is not required to comb through

a plaintiff’s exhibits or other filings to determine if the complaint states a plausible claim.

3.     Discussion

       Plaintiff brings claims under 42 U.S.C. § 1983, the civil rights statute. To state a

plausible civil rights claim, a plaintiff must allege a violation of rights protected by the

Constitution or created by federal statute proximately caused by conduct of a person

acting under color of state law. Crumpton v. Gates, 947 F.2d 1418, 1420 (9th Cir. 1991).

       Plaintiff sues Corizon Medical, the private company providing Idaho inmates with

medical treatment under contract with the Idaho Department of Correction. Plaintiff

SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 2
         Case 1:20-cv-00181-BLW Document 13 Filed 10/09/20 Page 3 of 4




claims Corizon violated his Eighth Amendment right to adequate medical treatment. In

its Initial Review Order, the Court explained that, to state a colorable Eighth Amendment

against that entity, Plaintiff must plausibly allege that the inadequate medical treatment

occurred as a result of a custom or policy of Corizon. See Dkt. 10 at 5–6.

       However, no such inference can be drawn from Plaintiff’s allegations. The

Amended Complaint asserts that, after Plaintiff’s right hand was broken in an altercation

with another inmate, he did not receive appropriate treatment for that hand. Dkt. 12 at 5.

Plaintiff also claims that, by the time “they finally did see” Plaintiff, the doctor said that

“he would have to rebrake [sic] [Plaintiff’s] hand to fix the injury.” Id. These allegations

do not plausibly suggest that Corizon has a policy or custom of delaying medical

treatment. Moreover, Plaintiff still has not plausibly alleged that the one-month delay

between his initial evaluation by the prison medical provider and his appointment with

the offsite hand specialist was caused by Corizon, “rather than [by] the offsite specialist’s

availability or schedule.” Dkt. 10 at 10.

       For the foregoing reasons, the Amended Complaint is subject to dismissal for

failure to state a claim upon which relief may be granted.

4.     Conclusion

       Although pro se pleadings must be liberally construed, “a liberal interpretation of

a civil rights complaint may not supply essential elements of the claim that were not

initially pled.” Ivey v. Bd. of Regents of Univ. of Alaska, 673 F.2d 266, 268 (9th Cir.

1982). Because Plaintiff has already been given the opportunity to amend and still has

failed to state a plausible claim for relief, the Court will dismiss the Amended Complaint

SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 3
         Case 1:20-cv-00181-BLW Document 13 Filed 10/09/20 Page 4 of 4




with prejudice and without further leave to amend. See Knapp v. Hogan, 738 F.3d 1106,

1110 (9th Cir. 2013) (“When a litigant knowingly and repeatedly refuses to conform his

pleadings to the requirements of the Federal Rules, it is reasonable to conclude that the

litigant simply cannot state a claim.”).

                                           ORDER

       IT IS ORDERED:

       1.     Plaintiff’s Motion to for Leave to Amend Complaint (Dkt. 11) is

              GRANTED IN PART to the extent that the Court has reviewed the

              Amended Complaint under 28 U.S.C. §§ 1915 and 1915A.

       2.     The Amended Complaint fails to state a claim upon which relief may be

              granted. Therefore, for the reasons stated in this Order and the Initial

              Review Order (Dkt. 10), this entire case is DISMISSED with prejudice

              pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii) & 1915A(b)(1).



                                                  DATED: October 9, 2020


                                                  _________________________
                                                  B. Lynn Winmill
                                                  U.S. District Court Judge




SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 4
